DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species 1 in the reply filed on 7/1/2020 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.
Newly added claim 18, directed specifically to a z-shaped fold, is not encompassed by elected Species 1, but rather by nonelected Species 2 and 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeier et al. (US 2005/0281493, hereinafter ‘Heinemeier’) in view of Penner et al. (US 2003/0179956, hereinafter ‘Penner’) and Bergmann (US 2008/0152266).
Heinemeier discloses a valve bag, in particular a cross-bottom valve bag, comprising a first wall and a second wall, which are joined to each other by means of side edges or side folds and by means of bottoms and which delimit a bag interior (see Fig. 2), venting openings in the first and/or in the second wall for venting the bag interior (12), characterized in that at least one channel is provided on the outside of at least one wall (4), said channel covering the venting openings and being formed at least by two parallel fastening strips (6 at location of 7 and 8) and by a cover strip (6 between 7 and 8), and wherein the shortest path between the parallel fastening strips along the cover strip is longer than the shortest path along the at least one wall (see Fig. 2; curved cover 6 is longer than straight, flat portion where 12 is located); except does not expressly disclose the filling valve or the cover strip having venting openings and a u-shaped fold as claimed.
However, Penner teaches providing similar bags with a bottom valve for filling (para 0010) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the bottom filling valve taught by Penner to the bottom 
Further, Bergmann teaches a similar device wherein the cover strip is provided with venting openings (26) and a u-shaped fold (27) as claimed (see Fig. 4).
Because Heinemeier as modified above and Bergmann both teach pressure relieving structures for venting packaging, it would have been obvious to one of ordinary skill in the art to substitute the cover strip venting openings taught by Bergmann for the air-permeable adhesive taught by Heinemeier  as modified above to achieve the predictable result of venting excess pressure from within the packaging.
Regarding claim 2, It would have been an obvious matter of design choice to make the different portions of the cover strip of whatever relative sizes were desired including at least 3% longer than the distance along one wall between the fastening strips, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claims 3 and 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the venting capacity at greater than 10 m3/h or greater than the air permeability of the cover strip, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Heinemeier  as modified above further results in a device wherein that the venting openings in the at least one wall are no more than half a bag length, particularly no more than one-third the bag length, away from the bottom in which the valve is .

8.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeier et al. (US 2005/0281493, hereinafter ‘Heinemeier’) in view of Penner et al. (US 2003/0179956, hereinafter ‘Penner’ and Bergmann (US 2008/0152266) as applied to claim 1 above, and further in view of Grosse-Heitmeyer et al. (US 2009/0052813, hereinafter ‘Grosse-Heitmeyer’).
Heinemeier as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the filter material as claimed.
However, Grosse-Heitmeyer teaches a similar bag wherein filter material is used (para 0017, Claim 12) to filter vent openings as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to use filter material as taught by Grosse-Heitmeyer in the channel or bag interior of the bag taught by Heinemeier as modified above, in order retain dust0like solids as taught by Grosse-Heitmeyer (para 0017).


Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 27, 2021